Barber Shops — Apprentices — Ownership 1. An apprentice can be a shop owner and an apprentice working under a registered barber employed by the apprentice in the same shop.  2. Barber shop owners can enter into chair-lease agreements with an apprentice, as long as shop agreement does not limit the supervision by the registered barber.  3. The words "immediate personal supervision" as used in 59 O.S. 72 [59-72] (1968), mean that the registered barber must be present at all times while the apprentice is performing barber work.  The Attorney General has had under consideration your letter wherein you ask: "1. Can an apprentice be the Shop owner and Employer of a registered barber under whose supervision he would work? "2. Can an apprentice who works under the direct supervision of a registered barber enter into a rent-lease agreement with a shop owner? "3. Does the wording `under immediate personal supervision' mean that a registered barber be present at all time while an apprentice is performing barber work?" The pertinent statute for your first question is 59 O.S. 75 [59-75] (1961), which provides: "No barber shop shall be operated in this State unless at least one registered barber is in charge thereof. No barber shop shall be allowed to employ more than one apprentice barber at one and the same time. . . ." Also, 59 O.S. 72 [59-72] (1968), provides: "The State Board of Barber Examiners shall admit any applicant to the regular examination for license to practice the trade of a barber within the meaning of this Act who is at least eighteen years of age and has practiced as a registered apprentice for a period of eighteen months under the immediate personal supervision of a registered barber,. . . ." (Emphasis added) There appears nothing in the statutes pertaining to barbering to prohibit a non-barber from owning a barber shop, provided that said shop does have a registered barber in charge. The barber shop is allowed to employ one apprentice barber who would be under the immediate personal supervision of the registered barber.  Although under your circumstances the apprentice as owner would be employing the registered barber and would also employ himself as an apprentice, there appears nothing in the statute to prohibit this arrangement.  Therefore, the Attorney General is of the opinion that your first question be answered in the affirmative, that an apprentice can be the shop owner and employer of a registered barber under whose supervision he would work as an apprentice in the shop.  The Supreme Court of the State of Oklahoma in Sanders v. Oklahoma Employment Security Commission, Okl., 430 P.2d 789
(1967), held in the second paragraph of the syllabus: "2. Under the facts herein presented where barbers are performing services in a barber shop under a chair leasing agreement, which is owned by and operated by another and retains a percentage of the earnings, the relationship is one of employer-employee and is subject to the provisions of the Oklahoma Employment Act." It is the opinion of the Attorney General that your second question be answered in the affirmative in that shop owners can enter into a rent-lease chair agreement with an apprentice, as long as the agreement does not limit the supervision by the registered barber.  Title 59 O.S. 72 [59-72] (1968), supra, provides for an apprentice to be admitted to examination who has practiced as a registered apprentice ". . under the immediate personal supervision of a registered barber." (Emphasis added) In Black's Law Dictionary, (4th Ed. Rev. 1968), the following words are defined: Immediate. Not separated in respect to place; not separated by the intervention of any immediate object, cause, relation, or right." PersonaL Appertaining to the person; belonging to the individual; limited to the person; having the nature of partaking of the qualities of human beings, or of movable property." Supervise. To have general oversight over, to superintend or to inspect." The Supreme Court of the State of Oklahoma in Choctaw O.  G. R. Co. v. Zwirtz,13 Okl 411, 73 P. 941 (1903), discussed the word "personal" as follows: "The adjective `personal' is defined by Webster as pertaining to the external or bodily appearance. It is defined in the Century Dictionary as things of or pertaining to the person. . . ." Concluding from the foregoing definitions, it is the opinion of the Attorney General that your third question be answered in the affirmative, that the words "immediate personal supervision" contained in 59 O.S. 72 [59-72] (1968), mean that the registered barber must be present at all times while the apprentice is performing barber work.  (Duane Lobaugh)